On Motion for Rehearing

PER CURIAM.
The appellant’s motion for rehearing is granted. We vacate the sentence imposed and remand for resentencing. In 1991 appellant pleaded nolo contendere to strong arm robbery, a second degree felony. § 812.13(1), (2)(c), Fla.Stat. (1989); See Gilyard v. State, 636 So.2d 134, 135 & n. 3 (Fla. 2d DCA 1994), approved, 653 So.2d 1024 (Fla.1995). Under section 775.082(3)(c), Florida Statutes (1989), a second degree felony is subject to a maximum term of imprisonment of 15 years. Thus, appellant’s sentence of 17 years, while within the guidelines, im-permissibly “exceeds the maximum sentence provided by statute for that offense.” Rosa-Sanchez v. State, 561 So.2d 25 (Fla. 3d DCA 1990).
Remanded for resentencing.